IS   U.   •   MI •   gi
                                                                                             12/20/2022


           IN THE SUPREME COURT OF THE STATE OF MONTANA

                                        DA 21-0212


STATE OF MONTANA,

             Plaintiff and Appellee,                                   DEC 2 0 271
                                                                                    -
                                                                                        rt
      v.                                                           CORDER

JOSHUA GLEN REID,

            Defendant and Appellant.


       Appellant Joshua Glen Reid has three pending appeals before this Court that were
consolidated under this Court's Case No. DA 21-0212 upon unopposed motion of Reid's
counsel. The parties, by and through their respective counsel, now stipulate and jointly
move for an order dismissing these appeals and remanding two of these matters to the
District Court with instructions for that court to amend its written judgment.
       Reid appealed from three cases decided in the Twelfth Judicial District Court, Hill
County: Cause Nos. DC-20-064, DC-20-71, and DC-20-104. The parties advise this Court
that Reid was incarcerated for his offenses in DC-20-064 and DC-20-104, but in the written
judgments for those cases, he was provided 270 days of credit when he is entitled to 272
days of credit. The parties therefore ask this Court to remand these two matters to the
District Court with instructions for that court to amend its written judgments to provide Reid
with the appropriate amount of credit, and to dismiss with prejudice the remainder of these
consolidated appeals.
       Based on the parties' stipulation, and good cause appearing,
       IT IS HEREBY ORDERED that this case is REMANDED to the Twelfth Judicial
District Court, Hill County, with instructions for the District Court to amend its March 12,
2021 Judgment in Cause No. DC-20-064 and its March 12, 2021 Judgment in Cause No.
DC-20-104 to give Reid credit for 272 days previously served.
      IT IS FURTHER ORDERED that these consolidated appeals are DISMISSED WITH
PREJUDICE.
      IT IS FURTHER ORDERED that REMITTITUR shall issue IMMEDIATELY UPON
REMAND.
      The Clerk is directed to provide copies of this Order to all counsel of record and to
presiding judge Honorable Kaydee Snipes Ruiz.
      Dated this e-A5 day of December, 2022.




                                                        000   8-i-
                                                                     //   " 9




                                                     S24 /4 .41.L.


                                                                 Justices